                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION


PETER SOUMPHONPHAKDY,
                                     Plaintiff,
                   vs.                                             Case No. 20-cv-1140

EPIC MOTORSPORTS, INC.,

                                     Defendant.


                         NOTICE OF VOLUNTARY DISMISSAL


       Plaintiff Peter Soumphonphakdy (“Plaintiff”), by counsel, hereby respectfully notifies the

Court that all matters alleged against Defendant Epic Motorsports, Inc., are hereby withdrawn,

and asks that the case be dismissed with prejudice, with each party to bear their own costs and

attorneys’ fees.




       Dated this 2nd day of February, 2021.

                                               s/ Nathan E. DeLadurantey
                                               Nathan E. DeLadurantey
                                               State Bar No. 1063937
                                               330 S. Executive Drive, Suite 109
                                               Brookfield, WI 53005
                                               (414) 377-0515
                                               E: nathan@dela-law.com
                                               Attorney for the Plaintiff




           Case 2:20-cv-01140-LA Filed 02/02/21 Page 1 of 1 Document 5
